The defendant's motion to correct and add to the finding is without merit.
The ruling admitting evidence as to plaintiff's earnings before evidence of the negligence of the defendant had been admitted was a matter within the discretion of the court and nothing appears of record to indicate that the court exercised its discretion unreasonably.
We have examined the evidence with care and are of the opinion that the jury might reasonably have inferred that the defendant negligently drove his automobile against the plaintiff when he was walking on his left side of the highway and in the exercise of due care and that the injuries complained of were the consequent result of such negligent conduct on the part of the defendant.
   There is no error.